Order filed February 11, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00032-CV
                                  ____________

                        HENRY SIMPSON, Appellant

                                        V.

        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 67239I

                                   ORDER

      The clerk’s record was filed February 5, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the judgment being appealed.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before March 11, 2014, containing the judgment being appealed.
      If the omitted item is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement
that the omitted item is not a part of the case file.



                                PER CURIAM